DETAILED ACTION

Status of the Application
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 26, 2021, has been entered.

	In response, the applicant amended claims 1, 8, 10, 12, 17, and 19. Claim 20 was added.  Claims 1-4, 6-14, and 16-20 are pending and currently under consideration for patentability.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments, with respect to the rejection of claims 1-4, 6-14, and 16-20 under 35 U.S.C. 101 have been fully considered and are not persuasive. The rejections of claims 1-4, 6-14, and 16-20 under 35 U.S.C. 101 have been maintained accordingly.

Applicant specifically argues that 
1)	“Applicant submits that determining an installment amount of reward points required to be maintained in each installment of the installment payment and/or using the determined installment amount of reward points required to be maintained in each installment of the installment payment for facilitating the determination of one or more payment term plans provide meaningful limitations that transform the claims into patent eligible subject matter.”

Examiner respectfully disagrees with Applicant’s first argument. 
	Determining an installment amount of reward points required and/or using the determined number of points required for facilitating the determination of payment term plans are abstract steps/processes that are part of the claimed abstract idea. These steps/limitations are not “additional limitations”, and therefore cannot serve to integrate the abstract idea into a practical application. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

Applicant specifically argues that 
2)	“As described in the Subject Application, conventional installment payments require that an installment payment be paid with currency. Subject Application at paragraph [0003]. Even taking into consideration references cited by the Examiner (e.g., illustrating the use of reward points to pay for an item and/or put that item on layaway), determining an installment amount of reward points required to be maintained in each installment of the installment payment and/or using the determined installment amount of reward points required to be maintained in each installment of the installment payment for facilitating the determination of one or more payment term plans is an improvement in installment payment technology that one of ordinary skill in the art would recognize from reading the Subject Application.”

Examiner respectfully disagrees with Applicant’s second argument. 
	The idea of using reward points to pay installment payments (including the steps of determining an amount of reward points required and using the determined number of points required for facilitating the determination of payment term plans) is an abstract idea. Even if this process was shown to be unconventional, an unconventional abstract idea is abstract nonetheless. Novelty is not itself a consideration as it pertains to eligibility. Even if the ability to pay with rewards were described as having advantages (e.g., greater repayment flexibility) over conventional installment payment options, these are subjective/abstract business advantages (not technical improvements), and these advantages amount to improvements to the judicial exception itself (e.g., the recited fundamental economic concept). That computers are being used to determine the installment plans and execute the method of payment makes the underlying concept no more “technological”. The recited computers/servers are equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer and/or serve merely to generally link the use of the judicial exception to a particular technological environment or field of use (e.g., credit card networking environments). Technology is not being improved by enabling redemption of reward points to installment payments, or by determining payment plans based on average monthly points earned by the payer.


3)	“Applicant submits that the claims, supported by the Subject Application, recite a technique for assisting in and facilitating installment payments for a purchase with reward points that is necessarily rooted in computer and network technologies..”

Examiner respectfully disagrees with Applicant’s third argument. 
	The instant claims do not recite a technological solution to a technical problem rooted in computer and network technologies. The “problem” (e.g., need to provide users with additional installment payment options) is not a technical one. That the claims require computers to execute the abstract idea (e.g., determine the average monthly points earned by the payer and determine payment term plans based thereon) makes the underlying concept  or “solution” no more “technological”. The same idea may be implemented outside of computers and networks using paper and pen. Instead, the recited computers/servers are equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer and/or serve merely to generally link the use of the judicial exception to a particular technological environment or field of use (e.g., credit card networking environments).

Applicant specifically argues that 
4)	“Even if the Examiner still finds the claims to be patent ineligible under Step 2A, Prong 2, the claims should be found patent eligible under Step 2B. Indeed, amended claim 1 recites unconventional activity, including determining an installment amount of reward points required to be maintained in each installment of the installment payment and/or using the determined installment amount of reward points required to be maintained in each installment of the installment payment for facilitating the determination of one or more payment term plans..”

Examiner respectfully disagrees with Applicant’s fourth argument. 
	The idea of using reward points to pay installment payments (including the steps of determining an amount of reward points required and using the determined number of points required for facilitating the determination of payment term plans) is an abstract idea. Even if this process or these specific steps were shown to be unconventional, an unconventional abstract idea is abstract nonetheless. Novelty is not itself a consideration as it pertains to eligibility. Furthermore, these steps are abstract steps/processes that are part of the claimed abstract idea. These steps/limitations are not “additional limitations”, and therefore cannot serve to integrate the abstract idea into a practical application. An “addition element” is an element that is recited  in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element).

	Applicant’s arguments, with respect to the rejection of amended claims 1, 10, and 19 under 35 U.S.C. 103 (a) have been considered, and are persuasive. Showing different (e.g., more expensive) goods/services for purchase based on average loyalty point levels over time is not equivalent to "determining an average unit of time amount of points earned by the cardholder over a period of time, wherein a unit of time for calculating the average unit of time amount corresponds to an installment” and "determining an installment amount of reward points required to be maintained in each installment of the installment payment based on the average unit of time amount of points earned by the cardholder over the period of time" and then "facilitating determination of the one or more payment term plans based at least on... the determined installment amount of rewards points required to be maintained in each installment of the installment payment”. Furthermore, although Neeman discloses the option to make installment payments using reward points, and the determination/selection of a predetermined number of points to be redeemed on a periodic basis, Neeman does not disclose "determining an average unit of time amount of points earned by the cardholder over a period of time, wherein a unit of time for calculating the average unit of time amount corresponds to an installment” and then "determining an installment amount of reward points required to be maintained in each installment of the installment payment based on the average unit of time amount of points earned by the cardholder over the period of time" and "facilitating determination of the one or more payment term plans based at least on... the determined installment amount of rewards points required to be maintained in each installment of the installment payment”. Furthermore, although the prior art generally discloses determining installment payment plans based on expected income or disposable income, this does not amount to "determining an average unit of time amount of points earned by the cardholder over a period of time, wherein a unit of time for calculating the average unit of time amount corresponds to an installment” and then "determining an installment amount of reward points required to be maintained in each installment of the installment payment based on the average unit of time amount of points earned by the cardholder over the period of time" and then "facilitating determination of the one or more payment term 

Claim Interpretation
	Claim 19  does not comprise elements that invoke special interpretation under 35 U.S.C. 112(f) as the claim limitations do not use the term “means” or “step”, and because the elements “installment payment module configured to” and “pay by reward module configured to” and “communications interface configured to” do not quality as “generic placeholders” because these elements are expressly required to be comprised within a payment server. As such, these elements cannot be anything, as they must be either hardware and/or software within a server.

Claim Objections
	Claims 1, 12, and 19 are objected to because of the following informalities: --the period of time-- should be inserted to replace “a unit of time” in the phrase “wherein a unit of time for calculating the average unit of time amount corresponds to an installment” to maintain consistency of terminology throughout the claims. The claims previously require determining an average unit of time amount of points earned “over a period of time”. As such, the “period of time” is necessarily the “unit of time for calculating the average”. Therefore the “period of time” and “a unit of time” are necessarily the same thing, and should be referred to using consistent terminology. Appropriate correction is required. 

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 1-4, 6-14, and 16-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
(Step 1: YES).
 
Step 2A - Prong One:
In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.

Claim 12 (representative of independent claim(s) 1 and 19) recites/describes the following steps; 
receiving a request for an installment payment for a purchase amount, the installment payment to be paid at least partially from reward points available with a payment card of a cardholder; 
determining a required number of reward points worth the purchase amount for a payment of the purchase amount in response to the request for the installment payment; 
determining an average unit of time amount of points earned by the cardholder over a period of time, wherein a unit of time for calculating the average unit of time amount corresponds to an installment; 
determining an installment amount of reward points required to be maintained in each installment of the installment payment based on the average unit of time amount of points earned by the cardholder over the period of time; 
accessing one or more payment term plans for the installment payment, wherein a payment term plan of the one or more payment term plans comprises the installment amount of reward points in each installment of the installment payment, wherein accessing the one or more payment term plans comprises facilitating determination of the one or more payment term plans based at least on the required number of reward points worth the purchase amount, total reward points available with the payment card, and card usage criteria of the payment card including at least the determined installment amount of rewards points required to be maintained in each installment of the installment payment
facilitating sending a notification for an approval of the payment term plan for the installment payment to the cardholder, and upon receiving the approval of the cardholder, setting the installment payment as per the payment term plan

These steps, under its broadest reasonable interpretation, describe or set-forth enabling a customer to make installment payments using cardholder reward points, determining installment payment plans based on an average unit of time amount of points earned by the cardholder over a period of time, and setting a payment plan based on a selected plan, which amounts to a fundamental economic principle or practice and/or commercial or legal interactions (e.g., an agreement in the form of contracts and/or  advertising, marketing or sales activities or behaviors; business relations). These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 12 recites an abstract idea (Step 2A – Prong One: YES).
Independent claim(s) 1 and 19 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of
“computer-implemented…by a server system associated with a payment network” (claim 1)
“by the server system” (claims 2, 11)
“enabling an issuer server…to send” (claim 3)
“via an issuer server” (claim 4)
“sending…to an issuer server…from the issuer server” (claims 8, 9)
“a payment server in a payment network, comprising: a memory comprising stored instructions; and a processor configured to execute the stored instructions” (claim 12)
“the processor is further configured to perform enabling an issuer server to” (claim 13, 14, 17, 18)
“a payment server in a payment network, comprising: an installment payment module configured…a pay by reward module configured to…a communication interface configured to…to an issuer server associated with the cardholder… from the issuer server…via the issuer server” (claim 19)

The requirement to execute the claimed steps/functions using “computer-implemented…by a server system associated with a payment network” (claim 1) and/or “by the server system” (claims 2, 11) and/or “enabling an issuer server…to send” (claim 3) and/or “sending…to an issuer server…from the issuer server” (claims 8, 9) and/or “a payment server in a payment network, comprising: a memory comprising stored instructions; and a processor configured to execute the stored instructions” (claim 12) and/or “the processor is further configured to perform enabling an issuer server to” (claim 13, 14, 17, 18) and/or “a payment server in a payment network, comprising: an installment payment module configured…a pay by reward module configured to…a communication interface configured to…to an issuer server associated with the cardholder… from the issuer server…via the issuer server” (claim 19) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
enabling an issuer server…to send” (claim 3) and/or “sending…to an issuer server…from the issuer server” (claims 8, 9) and/or “to an issuer server associated with the cardholder… from the issuer server…via the issuer server” (claim 19) additionally serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computing environments and/or creditcard payment networks. This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank  (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 6, 7, 13, and 20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 6, 7, 13, and 20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B:
In step 2B,  the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using “computer-implemented…by a server system associated with a payment network” (claim 1) and/or “by the server system” (claims 2, 11) and/or “enabling an issuer server…to send” (claim 3) and/or “sending…to an issuer server…from the issuer server” (claims 8, 9) and/or “a payment server in a payment network, comprising: a memory comprising stored instructions; and a processor configured to execute the stored instructions” (claim 12) and/or “the processor is further configured to perform enabling an issuer server to” (claim 13, 14, 17, 18) and/or “a payment server in a payment network, comprising: an installment payment module configured…a pay by reward module configured to…a communication interface configured to…to an issuer server associated with the cardholder… from the issuer server…via the issuer server” (claim 19) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)).
As discussed above in “Step 2A – Prong 2”, the recited additional element(s) of “enabling an issuer server…to send” (claim 3) and/or “sending…to an issuer server…from the issuer server” (claims 8, 9) and/or “to an issuer server associated with the cardholder… from the issuer server…via the issuer server” (claim 19) additionally serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(g)).
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a 
Dependent claims 6, 7, 13, and 20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 6, 7, 13, and 20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).



Indication of Potentially Allowable Subject Matter

	Independent claims 1, 12, and 19 would be allowable if rewritten or amended to overcome their respective the rejection(s) under 35 U.S.C. 101 and to address the objections set forth in this Office action.
Similarly, dependent claims 2-4, 6-11, 13, 14, 16-18, and 20 would each be allowable if rewritten to overcome their respective rejection(s) under 35 U.S.C. 101 and/or to address the objections set forth in this Office action; and to include all of the limitations of the base claim and any intervening claims (and to address rejections of their respective independent claims under 35 U.S.C. 101).

The following is an examiner’s statement of reasons for indication of potentially allowable subject matter: 
The closest prior art of record is Neemann et al. (United States Patent Application Publication Number: US 2006/0004629); Phillips et al. (United States Patent Application Publication Number: US 2011/0034238); Eden et al. (United States Patent Application Publication Number: US 2014/0207550); Don et al. (United States Patent Application Friedman et al. (United States Patent Application Publication Number: US 20060015428); Isaacson et al. (United States Patent Application Publication Number: US 2014/0114735) ; Miller et al. (United States Patent Application Publication Number: US 2019/0311360); and “MasterCard to let shoppers pay off card transactions in instalments” (published January 19, 2016 on Finextra.com)

Neeman discloses providing user with the option to make installment payments using reward points, and the determination/selection of a predetermined number of points to be redeemed on a periodic basis as part of an installment payment plan.
Phillips discloses determining different (e.g., more expensive) goods/services for purchase based on average loyalty point levels over time.
Eden teaches having a user approve information installment details before setting it or more specifically as recited in the claims sending a notification for an approval and upon receiving the approval of the cardholder setting the information. Eden further discusses financing terms that are based on payment history. 
Don teaches interfaces that show installments and determining a number of required installments.
Friedman teaches determining a user’s average monthly account balance to determine a payment amount and number of monthly payments required to make installment payments ([0034]).
Isaacson teaches determining a user’s monthly disposable income amount and determining a repayment plan options comprising repayment values less than the user’s monthly disposable income and corresponding numbers of months ([0045]).
Miller teaches determining installment payment plans based on a user’s deposit cycles and average daily balance.
“MasterCard to let shoppers pay off card transactions in instalments” teaches making installment payments for credit card purchases.

As per Claims 1, 12, and 19, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest "determining an average unit of time amount of points earned by the cardholder over a period of time, wherein a unit of time for calculating the average unit of time amount corresponds to an installment” and then "determining an installment amount of reward points required to be maintained in each installment of the installment payment based on the average unit of time amount of points earned by the cardholder over the period of time" and "facilitating determination of the one or more payment term plans based at least on... the determined installment amount of rewards points required to be maintained in each installment of the installment payment”. Determining a monthly account balance is not equivalent to determining average unit of points earned over a period of time. Furthermore, while the remaining individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight.
  Claims 2-4, 6-11, 13, 14, 16-18, and 20 depend upon claims 1 or 12 and have all the limitations of claims 1 or 12 and would be allowable for the same reason.  

Conclusion

	No claim is allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621